* Headnote 1. Highways, 29 C.J., Section 500.
Suit upon open account filed by the revenue agent against the board of supervisors of Lowndes county district No. 2 maintenance. Suit brought for the use and benefit of the general county fund. This suit is for commissions collected by the sheriff from February, 1920, to December 1, 1922, No. 2 road district maintenance funds amounting to twenty-five thousand four hundred eighty-four dollars and ninety-five cents collected by the sheriff, and paid into the hands of the treasurer of the county to the credit of the second supervisors' district road and maintenance fund. The contention of the revenue agent being that the sheriff should have collected three per cent. commissions upon said road funds, and should have paid same into the treasury of the county. It appears that other cases have been filed in this county for like amounts as against other road districts. The revenue agent filed his account for the three per cent. commissions amounting to seven hundred sixty-four dollars and fifty-five cents with the board of supervisors, who dismissed his claim and the cause was appealed to the circuit court of that county, where the cause being submitted to the circuit judge was decided in favor of the revenue agent, and the board of supervisors appealed here.
A decision of this case involves only a construction of section 19, chapter 122, of the Laws of 1920, and section *Page 643 
27 of the same chapter. The portion of section 19 necessary to notice is as follows: "All fees and all commissions and other emoluments which the law now provides may be demanded, received and taken by the sheriff and tax collector, chancery clerk, and circuit clerk, shall be collected by each, respectively, but all said commissions, fees and emoluments shall hereafter be paid by the said officers, respectively into the county treasury," etc.
Section 27 of the same chapter is as follows: "In the collection of taxes, the gross amount of tax shall be collected and reported by the tax collector, and it shall not be necessary to keep any account of the commissions on the said collections, except on all state taxes, which commissions on said collections of state taxes now allowed by law, shall be paid into the county treasury. Except further on all levee taxes which commissions on said collections of said levee taxes allowed by law, shall be paid into the levee treasury except as otherwise provided in this act."
It is very clear from the examination of this section that its intent was to relieve the tax collector from keeping any account of commissions on his tax collections, except on all state taxes which were directed to be paid into the county treasury, and except further levee taxes, which were directed to be paid into the levee treasury. These exceptions exclude the idea that road district maintenance funds were also to be included in the commissions directed to be paid into the general county treasury, and we think that the legislature only intended to make two exceptions, and that the sheriff properly paid the money in gross into the credit of road district maintenance fund No. 2, and therefore that the revenue agent cannot maintain this suit against the board of supervisors; the money all being properly accounted for and having been placed to the credit at the proper time of the proper fund by the board of supervisors. Being of the opinion that the revenue agent was not entitled to recover these commissions for credit to the general *Page 644 
fund, this cause is reversed, and judgment is entered here for the appellant, the board of supervisors.
Reversed, and judgment here for appellant.
Reversed.